 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ADAM S. RAMIREZ,                            Case No. 2:19-cv-00152-PA (AFM)
12
                         Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13          v.
                                                 AND RECOMMENDATIONS OF
14   JARED LOZANO, Acting Warden,                UNITED STATES MAGISTRATE
                                                 JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
20   has passed and no Objections have been received. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
23   Petition; and (2) dismissing the action with prejudice.
24

25   DATED: June 9, 2019
26                                          ____________________________________
                                                    PERCY ANDERSON
27                                            UNITED STATES DISTRICT JUDGE
28
